



COURT OF APPEAL FOR ONTARIO

CITATION:
    R. v. Metron Construction Corporation, 2013 ONCA 541

DATE: 20130904

DOCKET: C55883

Rosenberg, Watt and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Metron Construction Corporation

Respondent

Joan Barrett and Avene Derwa, for the appellant

Jay Naster, for the respondent

Heard: April 23, 2013

On appeal from the sentence imposed on July 13, 2012 of
    Justice Robert G. Bigelow of the Ontario Court of Justice, with reasons
    reported at 2012 ONCJ 506, [2012] O.J. No. 3649.

Pepall
    J.A.:

A.

INTRODUCTION

[1]

On Christmas Eve, 2009, three workers and a site supervisor employed by
    the respondent, Metron Construction Corporation, plunged to their deaths. Together
    with two others, they had boarded a swing stage that collapsed as it descended
    from the exterior of the fourteenth floor of a high-rise construction site. The
    respondent pleaded guilty to one count of criminal negligence causing death and
    was sentenced to a fine of $200,000. The Crown seeks leave to appeal this
    sentence on the grounds that it is manifestly unfit.

[2]

This appeal addresses amendments made to the
Criminal

Code
in 2004 and, in particular, the factors that must be considered when sentencing
    an organization, which in this case is a corporation.

B.

FACTS

[3]

The respondent is an Ontario company which carries on business in the
    construction industry. At the time of the accident, in addition to the site at
    which the incident underlying this appeal took place, it was working on three small
    to medium size construction projects in southern Ontario. Joel Swartz is the
    President and sole director of the respondent.

[4]

In September of 2009, the respondent entered into an agreement to
    restore concrete balconies on two high-rise buildings located on Kipling Avenue
    in the City of Toronto. The respondent retained a project manager who, on
    behalf of the respondent, hired Fayzullo Fazilov as site supervisor.

[5]

The project was to be completed by November 30, 2009. Delays arose prior
    to its commencement and, in December, the appellant was offered a $50,000 bonus
    if the project were to be completed by the end of December, 2009.

[6]

Prior to the commencement of the project and during the course of the
    work on the project, representatives of the respondent had taken various safety
    precautions. These included: arranging for the project manager and the site
    supervisor to take swing stage instructors and operations courses; weekly job
    site inspections by the project manager; and periodic meetings with the workers
    to review safety requirements including the use of swing stages. The respondent
    also instructed that a copy of the safety manual be given to each worker.

[7]

The respondent had to acquire swing stages to effect the repairs to the
    balconies. At the commencement of the project, the respondent leased a number
    of swing stages from a Toronto area supplier, however, by late October, 2009,
    more were necessary. As the Toronto-area supplier was out of stock, the respondent
    leased two swing stages from an Ottawa-based supplier.

[8]

These two swing stages were delivered to the site on or about October
    27, 2009. Each swing stage was 40 feet long and consisted of four ten-foot long
    modules held together by plates and bolts. Although they appeared to be new,
    neither had any markings, serial numbers, identifiers, or labels describing
    maximum capacity, as required by both occupational health and safety
    legislation and industry practice. The two swing stages arrived without any
    manual, instructions, design drawings, or other product information. There was
    no report in writing by a professional engineer stating that the swing stage
    had been erected in accordance with design drawings, as required by O. Reg.
    213/91, s. 139(5) enacted under the
Occupational Health and Safety Act
, R.S.O. 1990, c. O. 1

(
OHSA
)
.

[9]

The two swing stages were assembled and installed by the respondents
    workers under the supervision of Fazilov and the project manager whom the respondent
    believed had obtained training in respect of the safe set up of swing stages.

[10]

The
    normal and usual practice on the project site was for only two workers to be on
    a swing stage at any one time.

[11]

At
    4:30 p.m. on December 24, 2009, close to the end of the working day, five
    workers plus Fazilov boarded one of the swing stages to travel from the 14
th
floor of one of the high-rise buildings to the ground. There were only two
    lifelines. These are harnesses with a lanyard attached that serve as fall
    protection equipment. With the combined weight of the workers and the
    equipment, the swing stage collapsed. Three workers and Fazilov, none of whom was
    secured by a lifeline, fell to their deaths. They ranged in age from 24 to 40.
    One worker, who was attached to one of the two lifelines, survived uninjured. Another
    worker who was not secured properly by a lifeline, was seriously injured.

[12]

A
    post-mortem examination determined that the cause of death was multiple
    injuries suffered from a fall of great height.

[13]

Toxicological
    analysis determined that three of the four deceased, including the site
    supervisor Fazilov, had marijuana in their systems at a level consistent with
    having recently ingested the drug.

[14]

Subsequent
    forensic examination of the swing stage revealed that a significant cause of
    the collapse was its defective design and inability to withstand the combined
    weight of the six men and their equipment. Moreover, had six lifelines been
    available, and had each of the workers been attached to a lifeline as required
    by both s. 141 of O. Reg. 213/91 and industry standards, the men would have
    survived. To the respondents knowledge, at any given time all workers on a
    swing stage were hooked up to lifelines. The respondent did not know why, on
    December 24th, 2009, there was a departure from this practice.

[15]

It
    was agreed by the parties that Fazilov had failed to take reasonable steps to
    prevent bodily harm and death by: (1) directing and or permitting six workers
    to work on the swing stage when he knew or should have known that it was unsafe
    to do so; (2) directing and/or permitting six workers to board the swing stage
    knowing that only two lifelines were available; and (3) permitting persons
    under the influence of a drug to work on the project.

[16]

As
    a result of the acts and omissions of Fazilov, a senior officer  within the
    meaning of s. 2 of the
Criminal Code
, the respondent pled guilty to
    criminal negligence causing death pursuant to s. 22.1(b), s. 217.1, and s. 219
    of the
Code
. I will address these provisions in greater detail
    subsequently in these reasons.

The Workers

[17]

All
    of the workers were originally from central east Europe.

[18]

Aleksey
    Blumberg had been in Canada since 2005. When he died, he was 33 years old, had
    just been married for three months and was planning to start a family. His wife
    filed a victim impact statement.

[19]

Aleksandrs
    Bondarevs had been a permanent resident in Canada since 2002. He lived with his
    parents, had a girlfriend and planned to return to school. He was 24 years old
    when he died.

[20]

Vladimir
    Korostin had been in Canada since 2007. He had two daughters who were age 6 and
    14 at the time of the accident. He was 40 when he died. He and his former wife
    of 15 years had been divorced but were in the process of reconciling. They were
    to spend that Christmas together as a family. His former wife filed a victim
    impact statement.

[21]

Fayzullo
    Fazilov had been in Canada since 2007. His family, consisting of his wife, his
    2 and 7 year old children, elderly parents and four sisters, resided in
    Uzbekistan. He was 31 years old when he died.

[22]

Dilshod
    Marupov is from Uzbekistan. At the time of the accident, he was on an expired
    student visa and did not have a work permit. He was a friend and roommate of
    Fazilov who had invited him to work on the project. He had only been at the
    site for two days. At the time of the sentencing hearing, he was continuing to
    recover from his injuries.

[23]

The
    workers and their families were of limited financial means. None had life
    insurance. The respondent did not pay any restitution but the workers families
    did receive settlements from the Workplace Safety and Insurance Board (WSIB).

OHSA
Plea

[24]

Swartz
    pled guilty to four counts under the
OHSA
:

1.

Failing to take
    all reasonable care to ensure, as a director of Metron, that the corporation
    complied with s. 26.2(1) of O. Reg. 213/91, as amended, contrary to s. 32(a) of
    the
OHSA
, as amended, by failing to ensure that all workers who could
    not read English received adequate written instructions on the use of fall
    protection systems in their native languages.

2.

Failing to take
    all reasonable care to ensure, as a director of Metron, that the corporation
    complied with s. 26.2(3) of O. Reg. 213/91, as amended, contrary to s. 32(a) of
    the
OHSA
, as amended, by failing to ensure that the training and
    instruction record to be maintained by the fall protection system instructor
    included the workers name and the dates on which training and instruction took
    place.

3.

Failing to take
    all reasonable care to ensure, as a director of Metron, that the corporation
    complied with s. 93 of O. Reg. 213/91, as amended, contrary to s. 32(a) of the
OHSA
,
    as amended, by failing to ensure that the swing stage that collapsed was not
    used while it was defective or hazardous.

4.

Failing to take
    all reasonable care to ensure, as a director of Metron, that the corporation
    complied with s. 134 of O. Reg. 213/91, as amended, contrary to s. 32(a) of the
OHSA
, as amended by failing to ensure that the scaffold platform used
    by the workers on December 24, 2009 was not loaded in excess of the load that
    the platform was designed and constructed to bear.

[25]

A
    joint submission was accepted by the sentencing judge. Swartz was sentenced to pay
    a fine of $22,500 per count for a total of $90,000. The maximum penalty for
    individuals, including a director, under
OHSA
is $25,000: see
OHSA
,

s. 66(1). Swartz was also required to pay a statutorily required 25% Victim
    Fine Surcharge: O. Reg. 161/00, s. 1. All criminal charges against Swartz were
    withdrawn by the Crown.

C.

APPLICABLE
CODE
PROVISIONS

[26]

As
    mentioned, the respondent pled guilty to criminal negligence pursuant to s.
    22.1(b), s. 217.1, and s. 219 of the
Code
. Section 219 was the
    existing criminal negligence provision and the other two sections were enacted
    by Parliament in 2004. These three sections provide as follows.

22.1   In respect of an offence that requires the prosecution
    to prove negligence, an organization is a party to the offence if



(
b
)  the
    senior officer who is responsible for the aspect of the organizations
    activities that is relevant to the offence departs  or the senior officers,
    collectively, depart  markedly from the standard of care that, in the
    circumstances, could reasonably be expected to prevent a representative of the
    organization from being a party to the offence.



217.1 Every one who undertakes, or has the authority, to direct
    how another person does work or performs a task is under a legal duty to take
    reasonable steps to prevent bodily harm to that person, or any other person,
    arising from that work or task.



219. (1) Every one is criminally negligent who

(
a
)
    in doing anything, or

(
b
)
    in omitting to do anything that it is his duty to do,

shows wanton or reckless disregard for the lives or safety of
    other persons.

(2)     For the purposes of this section, duty means a duty
    imposed by law.

[27]

Organization
    is defined in s. 2 of the Code as including a company and a body corporate. A
    senior officer is defined as:

a representative who plays an important role in the
    establishment of an organizations policies or is responsible for managing an
    important aspect of the organizations activities and, in the case of a body
    corporate, includes a director, its chief executive officer and its chief
    financial officer;

[28]

A
    representative, in respect of an organization, means:

a director, partner, employee, member, agent or contractor of
    the organization;

[29]

Fazilov
    fell within the definitions of representative and senior officer.

[30]

In
    addition to the general principles of sentencing found in sections 718 to
    718.2, the recently enacted s. 718.21 is applicable. It states:

718.21         A court that imposes a sentence on an
    organization shall also take into consideration the following factors:

(a)

any advantage realized by the
    organization as a result of the offence;

(b)

the degree of planning involved in
    carrying out the offence and the duration and complexity of the offence;

(c)

whether the organization has
    attempted to conceal its assets, or convert them, in order to show that it is
    not able to pay a fine or make restitution;

(d)

the impact that the sentence would
    have on the economic viability of the organization and the continued employment
    of its employees;

(e)

the cost to public authorities of
    the investigation and prosecution of the offence;

(f)

any regulatory penalty
    imposed on the organization or one of its representatives in respect of the
    conduct that formed the basis of the offence;

(g)

whether the organization was  or
    any of its representatives who were involved in the commission of the offence
    were  convicted of a similar offence or sanctioned by a regulatory body for
    similar conduct;

(h)

any penalty imposed by the
    organization on a representative for their role in the commission of the
    offence;

(i)

any restitution that
    the organization is ordered to make or any amount that the organization has
    paid to a victim of the offence; and

(j)

any measures
    that the organization has taken to reduce the likelihood of it committing a
    subsequent offence.

[31]

It
    was within this statutory framework that the sentencing hearing proceeded.

D.

SENTENCING HEARING

(1)

Crown
    Submissions

[32]

Before
    the sentencing judge, the Crown sought a fine of $1 million.

[33]

The
    Crown identified the mitigating factors as consisting of the respondents
    guilty plea, the absence of any criminal record or previous
OHSA
convictions
    and a history of Ministry of Labour compliance.

[34]

As
    an aggravating factor, the Crown submitted that the accident was totally
    preventable. The swing stage arrived without stickers indicating a load
    capacity and was assembled without instructions. Furthermore, had the
    supervisors ensured that the workers wore the required fall protection
    equipment, they would have survived notwithstanding the defects in the swing
    stage.

[35]

In
    the face of limited jurisprudence resulting from the amendments, the Crown
    provided the sentencing judge with sentencing case law under the
OHSA
and
    asked the court to consider the
OHSA
fines as a starting point.
Unlike the
Code
, the
OHSA

has a maximum penalty of $500,000 for
    corporations.

[36]

The
    Crown submitted that the respondent was now a shell corporation and dormant but
    contended that it had reinvented itself, operated the same company under a
    different name, and was financially solvent. The Crown invited the court to
    examine the website materials of a company called Formstructures, of which 
    Swartz was the owner, and which identified projects and advertisements identical
    to those found on the respondents website. Crown counsel submitted that
    Formstructures was a reincarnation of the respondent and was, in essence,
    benefitting from the respondents goodwill on high end and lucrative projects.

[37]

Crown
    counsel also invited the court to take the companys ability to pay into
    consideration. In her submission, other than the loss of income from the
    completion of the high-rise project, there was no permanent loss of income.
    Rather, the public was the one who paid through the provision of emergency
    response personnel, the health care treatment provided to Marupov and WSIB payments.
    Crown counsel noted that there may be future funds payable to the respondent arising
    from insurance and other available remedies.

[38]

In
    requesting a substantial fine, Crown counsel asked the court to consider the
    overriding principle of general deterrence.

(2)

Defence
    Submissions

[39]

Before
    the sentencing judge, the defence submitted that the respondent had
    demonstrated remorse and by pleading guilty, had spared everyone the emotional
    toll and financial cost of a trial. The guilty plea was a significant
    mitigating factor.

[40]

The
    defence acknowledged that the tragic consequences were a factor to be
    considered and that Fazilovs lapse in judgment in permitting six to board the
    swing stage with only two lifelines was the respondents responsibility. That
    said, regard must be had to the particular circumstances of the offence and the
    offender, the absence of any systemic course of conduct by the respondent, and
    the absence of any history of offences or violations.

[41]

The
    defence accepted that the single most important sentencing principle governing
    the sentencing judges decision was general deterrence. There was no evidence
    of any of the factors in s. 718.21(a) or (b) of the
Code
. The defence
    also referenced the impact on the offender, the proposed regulatory penalty to
    be imposed on Swartz, restitution, and the respondents stated intention not to
    use swing stages in the future. While the court may properly consider whether
    an organization has attempted to conceal its assets or convert them in order to
    show that it is not able to pay a fine or make restitution pursuant to s.
    718.2(1)(c), the defence argued that there was no such evidence. The website
    materials fell short of proving beyond a reasonable doubt that there was any
    effort to conceal or convert assets. Moreover, there was no basis to pierce the
    corporate veil. There was no evidence that assets or projects belonging to, or
    undertaken by, the respondent were transferred to Formstructures.

[42]

The
    defence filed correspondence dated May 31, 2012 from Rich Rostein LLP Chartered
    Accountants, purporting to calculate the respondents economic loss and
    including unaudited financial statements for the respondent for the years
    ending September 30, 2008 through to September 30, 2011. A different accounting
    firm prepared the financial statements for the respondent in each of those
    years. The unaudited financial statements for the period May 2, 2008 to September
    30, 2008 were prepared by Goldfarb Schulman Patel & Co. LLP (GSP). These
    financial statements were qualified with GSP writing that they expressed no
    assurance on the financial statements and readers were cautioned that the
    statements may not be appropriate for their purposes. Similarly, the following
    year, Price Waterhouse Coopers LLP made the same qualifications. It would also
    appear that the full financial statement was not filed by the respondent at the
    sentencing hearing. Aneal R. Thansingh prepared the unaudited financial
    statements as at September 30, 2010. He expressed no audit opinion. The
    unaudited statements suggest that as at September 30, 2011, the respondent only
    had accounts and loans receivable and by definition was insolvent. That said, the
    respondent showed sales of $3,249,961 and management fees of $330,000 in the
    year ending September 30, 2010. The note to this unaudited statement states
    that the respondent was incorporated May 2, 2008. In 2011, sales were stated to
    be down to $11,703.

[43]

The
    defence advised the sentencing judge that Swartz was unable to get bonding.
    That said, counsel also advised the court that there were sufficient funds
    available through insurance to handle all legitimate claims.

[44]

After
    reviewing the limited jurisprudence under the
Code
and the
OHSA
cases, the defence submitted that the $1 million fine sought by the Crown was
    unprecedented, harsh and excessive.

[45]

In
    the submission of the defence, $100,000 would be an appropriate fine.

E.

SENTENCING DECISION

[46]

The
    sentencing judge commenced his analysis by observing that there existed only
    one decision, a decision of the Court of Quebec, in which a corporation had
    been sentenced for criminal negligence causing death. He then proceeded to
    analyse the significant body of case law on sentencing for breaches of
    occupational health and safety legislation that had resulted in serious injury
    or death to workers. He concluded that because these cases emphasize deterrence
    and denunciation, the same principles reflected in the sentencing provisions in
    the
Code
, the
OHSA
jurisprudence could be instructive so long
    as one took into account the absence of a maximum fine in the
Code
,
    the need to consider additional factors including those set out in s.718.21,
    and that the prosecutor had to establish, by proof beyond a reasonable doubt, the
    existence of any aggravating fact or any previous conviction by the offender. Those
    cases revealed a range of fines between $115,000 and $425,000 for cases
    involving fatalities.

[47]

The
    sentencing judge noted that the general principles of sentencing in ss. 718 to
    718.2 of the
Code
, which
include
    denunciation, deterrence, rehabilitation and proportionality,
apply to organizations, but that the 2004 amendments
    added additional factors to be considered in sentencing an organization, as set
    out in the new s. 718.21
.
He then analyzed these new
    factors as they applied to this case.

[48]

He
    found that there was no advantage realized by the respondent as a result of the
    offence. Furthermore, there was no evidence of planning. The Crown also fell
    well short of establishing beyond a reasonable doubt that the respondent had
    attempted to hide or convert assets so as to avoid a fine. The sentencing judge
    was of the view that he was required to take the respondents ability to pay
    into account. He concluded that the respondents financial situation was
    precarious but nonetheless, it intended to continue the business and felt it
    could pay a fine of $100,000 in the reasonably near future.  By entering a guilty
    plea, the respondent had reduced the cost to the public of a prosecution. 
    Neither the respondent nor Swartz had been convicted of similar offences or
    sanctioned in the past. Swartz had pled guilty to violations of the
OHSA
arising from this accident and had already attracted fines amounting to
    $90,000.

[49]

The
    sentencing judge concluded that the penalty recommended by the Crown would
    likely drive the respondent into bankruptcy.  He was satisfied that a fine of
    $200,000 plus a Victim Fine Surcharge of 15% or $30,000 was appropriate. He
    observed that this was three times the net earnings of the business in its last
    profitable year and should send a clear message of the importance of worker
    safety to all businesses.

F.

GROUNDS OF APPEAL

[50]

The
    Crown submits that the sentencing judge erred in using the sentencing range
    developed under provincial health and safety legislation to determine the
    sentence without regard to the higher level of culpability inherent in criminal
    offences and the particular gravity of the offence of criminal negligence.

[51]

The
    Crown also argues that the sentencing judge erred by determining the amount of
    the fine based on the respondents ability to pay.  As such, he misapplied s.
    734(2) and s. 718.21(d) of the
Code
.

[52]

The
    Crown takes the position that a fine of $200,000 is manifestly unfit in the
    circumstances of this case.

G.

Analysis

[53]

I
    will commence my analysis with a brief examination of the history of the
    amendments to the
Code
and the
    limited case law
, followed by a discussion of each of the issues
    raised by the appellant. This last discussion will be prefaced by a brief
    outline on the applicable standard of review.

History

[54]

In
    1992, 26 miners were killed at the Westray coal mine in Nova Scotia after
    methane gas ignited. A public inquiry into the explosion was established with Justice
    K. Peter Richard serving as its Commissioner. In his report entitled The
    Westray Story: a Predictable Path to Disaster, (November 1997 Province of Nova
    Scotia), Commissioner Richard concluded, at pp. vii-ix, that the loss of the
    miners was not the result of an isolated error but showed instead an operating
    philosophy that consistently prioritized economic expediency over concerns for
    workers safety. At p. ix, he described the Westray explosion as a story of
    incompetence, of mismanagement, of bureaucratic bungling, of deceit, of
    ruthlessness, of cover-up, of apathy, of expediency, and of cynical
    indifference. He placed responsibility, in part, on the owner/operator of the
    mine, Curragh Resources Inc.

[55]

Ultimately
    a prosecution of two managers of the mine was abandoned.

[56]

Bill
    C-45,
An Act to amend the Criminal Code (Criminal Liability of Organizations)
,
    2
nd
Sess., 37
th
Parl., 2003 (assented to 7 November 2003),
    S.C. 2003, c.21, flowed from the incidents described in the Report.

[57]

Prior
    to the enactment of Bill C-45, corporate criminal liability was established through
    the actions or omissions and the state of mind of a directing mind of the
    corporation. A directing mind could cause the corporation to be criminally
    liable for his or her acts or omissions.  At common law, a directing mind was
    defined as a person with:

authority to design and supervise the implementation of
    corporate policy rather than simply to carry out such policy. In other words,
    the courts must consider who has been left with the decision making power in a
    relevant sphere of corporate activity:
Rhône (The) v. Peter A.B. Widener (The)
,
[1993] 1 S.C.R. 497 at 521.

[58]

This
    was known as the identification doctrine:
Canadian Dredge & Dock Co. v.
    The Queen
, [1985] 1 S.C.R. 662.

[59]

Some
    authors suggested that this model failed to respond to the reality of the
    modern corporation where much of the policy-making is delegated throughout the
    corporation and responsibility is diffuse: see for example, James Gobert,
    Corporate Criminality: Four Models of Fault (1994), 14 Legal Studies 393 at
    pp. 395-6.

[60]

The
    amendments embodied in Bill C-45 were intended to ameliorate this difficulty. The
    definition of senior officer in s. 2 of the
Code
served to broaden
    the scope of those whose conduct could establish the criminal liability of the
    organization.

[61]

In
    his article entitled Extending Corporate Criminal Liability?: Some Thoughts on
    Bill C-45, (2004) 30 Man. L. J. 253, at pp. 253-4, Professor Darcy L.
    MacPherson summarized the changes effected by Bill C-45:

(a) the replacement of the identification doctrine with a
    broader regime of criminal liability;

(b) the expansion of the principles underlying the attribution
    of criminal responsibility for fault-based crimes:

(i) for crimes requiring
mens
    rea
, when a senior officer knows an offence is being or is about to be
    committed by corporate agents and fails to exercise due diligence to prevent
    it; and

(ii) for crimes of negligence, the
    legislation allows for an aggregation of fault of senior officers;

(c) the loosening of the availability of potential defences;
    and

(d) the inclusion of both increased fines and sentencing
    guidelines particular to organizations.

[62]

It
    is the last of these changes that is the focus of this appeal and more
    particularly, the application of the sentencing factors found in s. 718.21.

[63]

In
    addition to the changes reflected in s. 718.21, ss. 732.1(3.1) and (3.2) of the
Code
now provide for optional and far-reaching probation conditions
    that can be imposed on organizations. The sentencing judge did not consider the
    probation provisions, and the parties made no submissions in respect of them. Accordingly,
    I do not propose to say anything further about them.

Transpavé Decision

[64]

Even
    though the Bill C-45 amendments have been in place for nearly a decade, the
    jurisprudence involving a workplace death conviction under the new
Code
provisions is limited.

[65]

R.
    c. Transpavé Inc
., 2008 J.Q. No. 1857 (Cour du Québec), involved a
    corporate manufacturer of concrete slabs who pled guilty to criminal negligence
    causing death contrary to s. 219 of the
Code
. A young employee had
    been killed as a result of malfunctioning equipment and inadequate training. The
    company did not know the equipment could malfunction as it did.

[66]

The
    judge accepted a joint submission for a fine of $100,000.  He determined that
    the offender was not an insensitive corporation but a family-owned business of
    100 employees. It had no previous occupational health and safety convictions,
    had demonstrated significant remorse and attention to the needs of the other
    employees and the victims family after the incident, and had spent more than
    $750,000 on improving safety measures.

[67]

The
    improvements guaranteed that such an accident would not reoccur, and the $100,000
    fine would allow for the survival of the corporation and the continuation of
    100 jobs.

Issues

[68]

There
    are three issues to be considered on this appeal.


(i)

Did the sentencing judge err in using the sentencing range found in the
OHSA
jurisprudence to determine the appropriate range of sentence for criminal
    negligence causing death?


(ii)

Did the sentencing judge err in his application of s. 734(2) and s.
    718.21(d) of the
Code
, and in limiting the respondents fine to an
    amount it could afford to pay?


(iii)

Was the sentence manifestly unfit?

Standard of Review

[69]

At
    the outset, it must be emphasized that Parliament has given judges a discretion
    to determine a fit and proper sentence. The standard of review is one of
    deference. As stated so eloquently by Chief Justice Lamer in
R. v. M.
    (C.A.)
,
[1996] 1 S.C.R. 500 at para.
    91:

[i] in the absence of a full trial, where the offender has
    pleaded guilty to an offence and the sentencing judge has only enjoyed the
    benefit of oral and written sentencing submissions (as was the case in both
Shropshire
and this instance), the argument in favour of deference remains compelling. A
    sentencing judge still enjoys a position of advantage over an appellate judge
    in being able to directly assess the sentencing submissions of both the Crown
    and the offender. A sentencing judge also possesses the unique qualifications
    of experience and judgment from having served on the front lines of our
    criminal justice system. Perhaps most importantly, the sentencing judge will
    normally preside near or within the community which has suffered the
    consequences of the offenders crime. As such, the sentencing judge will have a
    strong sense of the particular blend of sentencing goals that will be just and
    appropriate for the protection of that community. The determination of a just
    and appropriate sentence is a delicate art which attempts to balance carefully
    the societal goals of sentencing against the moral blameworthiness of the
    offender and the circumstances of the offence, while at all times taking into
    account the needs and current conditions of and in the community. The
    discretion of a sentencing judge should thus not be interfered with lightly.

[70]

Absent
    an error in principle, failure to consider a relevant factor, or an
    overemphasis of appropriate factors, this court should interfere only if the
    sentence is demonstrably unfit:
M. (C.A.)
, at para. 90.

(1)

Use of
OHSA
Sentencing Range

(a)

Positions of the Parties

[71]

The
    Crown submits that the sentencing judge erred in relying on the sentencing
    range developed under the
OHSA
regulatory regime to determine the
    sentence in this case for criminal negligence causing death. The latter
    attracts a higher degree of moral blameworthiness. The relative seriousness of
    criminal negligence causing death and
OHSA
offences is evident from
    the available maximum punishment and Parliaments intention to provide an
    additional level of deterrence with the enactment of Bill C-45. The Crowns
    complaint is not that the sentencing judge considered the
OHSA
jurisprudence; rather that he erred by relying on that jurisprudence to inform
    his decision on an appropriate penalty. In relying on the
OHSA
sentencing range, the sentencing judge failed to properly consider the
    principle of proportionality found in s. 718.1 of the
Code
, which calls for a sentence to be proportionate to
    the gravity of the offence and the degree of responsibility of the offender
.

[72]

Furthermore,
    the respondent should not be able to distance itself from culpability due to
    Fazilovs position as site supervisor.

[73]

The
    respondent answers by submitting that the Crown invited the sentencing judge to
    consider
OHSA
jurisprudence and it is inappropriate and unfair to now
    challenge the sentencing judges reliance on these decisions. The respondent
    submits that the sentencing judge did have regard to the higher culpability
    attaching to criminal offences, recognizing that the
Code
does not
    provide for a maximum fine, and considered the principles of sentencing found
    in s. 718 to 718.2 of the
Code
.

[74]

The
    respondent argues that as a result of Bill C-45, a much broader range of
    conduct is now subject to corporate criminal liability and there is a need for
    broad discretion. The respondents liability was predicated on the site
    supervisors acts and conduct as described in the agreed statement of facts and
    that the sentencing judge found no evidence of planning or complexity.

(b)

Discussion

[75]

As noted by Cory J. in
R. v. Wholesale Travel Group Inc.
,
    [1991] 3 S.C.R. 154 at para. 219, there is a distinction between regulatory and
    criminal offences.


The objective of regulatory legislation is to protect the public or
    broad segments of the public (such as employees, consumers and motorists, to
    name but a few) from the potentially adverse effects of otherwise lawful
    activity.  Regulatory legislation involves a shift of emphasis from the
    protection of individual interests and the deterrence and punishment of acts
    involving moral fault to the protection of public and societal interests. 
    While criminal offences are usually designed to condemn and punish past, inherently
    wrongful conduct, regulatory measures are generally directed to the prevention
    of future harm through the enforcement of minimum standards of conduct and
    care.

It follows that regulatory offences and
    crimes embody different concepts of fault.  Since regulatory offences are
    directed primarily not to conduct itself but to the consequences of conduct,
    conviction of a regulatory offence may be thought to import a significantly
    lesser degree of culpability than conviction of a true crime.  The concept
    of fault in regulatory offences is based upon a reasonable care standard and,
    as such, does not imply moral blameworthiness in the same manner as criminal
    fault.  Conviction for breach of a regulatory offence suggests nothing
    more than that the defendant has failed to meet a prescribed standard of care.

[76]


As is clear from the foregoing, the concepts of fault and ensuing
    blameworthiness are distinguishing features between offences under the
Code
and those under regulatory regimes.

[77]

The
    regulatory legislation relevant to this appeal is the
OHSA
.  This
    statute is designed to establish and enforce standards of health and safety in
    the workplace.

[78]

As
    stated by this court in
R. v. Cotton Felts Ltd.
(1983), 2 C.C.C. (3d)
    287, at p. 294, to a large extent, the enforcement of the
OHSA
is achieved
    by fines imposed on offending corporations:

The amount of the fine will be determined by a complex of
    considerations, including the size of the company involved, the scope of the
    economic activity in issue, the extent of actual and potential harm to the
    public, and the maximum penalty prescribed by statute. Above all, the amount of
    the fine will be determined by the need to enforce regulatory standards by
    deterrence.

The maximum fine for an organization under the
OHSA
is $500,000 and for an individual, $25,000.

[79]

The
Criminal Code
offence engaged in this appeal is criminal negligence
    causing death.  It is one of the most serious offences in the
Code
. As
    stated by this court in
R. v. L. (J.)
(2006), 204 C.C.C. (3d) 324 at para.
    14, the offence of criminal negligence causing death is at the high end of a
    continuum of moral blameworthiness. A conviction for such an offence requires
    a marked and substantial departure from the conduct of a reasonably prudent
    person in the circumstances:
R. v. J. F
., 2008 SCC 60, 3 S.C.R. 215,
    at para. 16 and
R. v. R. (M.)
, 2011 ONCA 190 (2012), 275 C.C.C. (3d)
    45, at para. 28.

[80]

The
    seriousness of the offence of criminal negligence causing death is reflected in
    the maximum punishment for such an offence  life imprisonment for an
    individual: s. 220(b).  If an offender is an organization, the quantum of the
    fine is unlimited: s. 735(1)(a).  This contrasts significantly with the
OHSA
provisions.

[81]

The
    presence of corporate criminal liability for criminal negligence in the
Criminal
    Code
is not intended to duplicate, replace, or interfere with provincial
    health and safety legislation. Rather, it is intended to provide additional
    deterrence for morally blameworthy conduct that amounts to a wanton and reckless
    disregard for the lives or safety of others: Minister of Justice, Government
    Response to the Fifteenth Report of the Standing Committee on Justice and Human
    Rights, Sessional Paper No. 8512-372-178 (2002).

[82]

In
    the United Kingdom, the
Corporate Manslaughter and Corporate Homicide Act,
    2007
(UK), c. 19 broadened the scope for criminal liability for certain
    organizations. The sentencing guidelines promulgated by the Sentencing
    Guidelines Council recognized the greater moral blameworthiness that attaches
    to a conviction for corporate manslaughter, as the offence is named in the
    United Kingdom, and that fines must not only deter but must also be punitive:
    Sentencing Guidelines Council,
Corporate Manslaughter & Health and
    Safety Offences Causing Death, Definitive Guideline
(2010) (UK Sentencing
    Guidelines). Indeed, at s. 24, they provide:

The offence of corporate manslaughter, because it requires a
    gross breach at the senior level, will ordinarily involve a level of
    seriousness significantly greater than a health and safety offence. The
    appropriate fine will seldom be less than £500,000 and may be measured in
    millions of pounds.

[83]

While
    these guidelines are obviously inapplicable in Canada, they do provide a
    comparative approach to a comparable offence.

[84]

Turning
    to the sentencing judges treatment of the distinction between
OHSA
and
Criminal Code
offences, he properly identified the absence of a
    maximum fine in the
Code
for criminal negligence causing death, the
    need to consider additional factors, and that aggravating facts and any
    previous conviction had to be proven beyond a reasonable doubt. The sentencing
    judge also cannot be faulted for reviewing the
OHSA
case law  he was
    invited to do so by the Crown.

[85]

He
    reviewed the principles of deterrence and denunciation found in the
OHSA
jurisprudence. At para. 21 of his decision, the sentencing judge stated:

Those principles of deterrence and denunciation are also
    reflected in the sentencing provisions of the
Code
.  Therefore,
    decisions dealing with penalties imposed for serious breaches of occupational
    health and safety legislation can be instructive when considering penalties for
    breaches of the
Code
so long as one takes into account that unlike
    under occupational health legislation, the
Code
does not provide for
    maximum fine, that the
Code
directs courts to consider additional
    factors including those set out in s. 718.21 and that the prosecutor must
    establish, by proof beyond a reasonable doubt, the existence of any aggravating
    fact or any previous conviction by the offender.

[86]

Although
    the sentencing judge describes the respondents breaches as serious, his
    reasons are silent on the respondents wanton and reckless disregard for the
    lives and safety of others and the higher degree of moral blameworthiness and
    gravity associated with the respondents criminal conviction for criminal
    negligence causing death.

[87]

Section
    718.1 of the
Code
states that a sentence must be proportionate to the
    gravity of the offence and the degree of responsibility of the offender. A
    range of sentences established under the
OHSA
regulatory regime does
    not reflect the gravity of the offence of criminal negligence causing death. 
    The
OHSA
cases that attracted fines of between $115,000 and $450,000
    and that were relied upon by the sentencing judge are of limited assistance.

[88]

In
    this case, by pleading guilty, the respondent acknowledged that the actions of its
    representative, Fazilov, demonstrated a marked and substantial departure from
    the standard that could be expected of a reasonably prudent person. The
    consequence of that conduct was the death of four workers and the serious
    permanent injury of a fifth.

[89]

In
    my view, while the sentencing judge was entitled to consider the range of
    sentences under the
OHSA
, reliance on the
OHSA
regulatory
    jurisprudence and the resulting imposition of a $200,000 fine (which itself was
    at the lower end of the
OHSA
range for fatality cases) reflect a failure
    to appreciate the  higher degree of moral blameworthiness and gravity
    associated with the respondents criminal conviction for criminal negligence
    causing death and the principle of proportionality found in s. 718.1 of the
Code
. 
    This was in error.

[90]

I
    agree with the appellant that a corporation should not be permitted to distance
    itself from culpability due to the corporate individuals rank on the corporate
    ladder or level of management responsibility.

(2)

Ability to Pay

(a)

Positions of the Parties

[91]

The
    Crown next submits that in determining an appropriate fine, the sentencing
    judge misapplied ss. 734(2) and 718.21(d) of the
Code,
and restricted
    his determination of an appropriate fine based on the respondents ability to
    pay. The Crown submits that the sentencing judge also erred in concluding that
    a fine that might bankrupt the respondent was not an available option.

[92]

The
    respondent argues that there was no such error and that a consideration of the
    respondents ability to pay a fine was appropriate due to s. 734(2), which
    requires a judge to be satisfied of an offenders ability to pay, or s.
    718.21(d) of the
Code,
which requires consideration of the
    organizations economic viability. The respondent submits that unlike s.
    734(1), s. 734(2) does not exclude corporations from its application. Moreover,
    it expressly applies to an offender who is defined in s. 2 of the
Code
as a person who is being determined by a court to be guilty. In addition, s. 718.21(d)
    clearly mandates consideration of the respondents economic circumstances.  The
    respondent submits that, in any event, the sentencing judge did not treat
    ability to pay as determinative; he simply took it into account. This was
    evident from the fact that he imposed a fine in excess of what the respondent
    indicated it could pay and by referring to s. 734.3 of the
Code
.

(b)

Discussion

Sections 734 and 735

[93]

Dealing
    firstly with ss. 734(1) and (2) of the
Code
, these subsections state:

(1)     Subject to subsection (2), a court that convicts a
    person,
other than an organization
, of an offence may fine the
    offender by making an order under s. 734.1

(a)     if the punishment for the offence does not include a
    minimum term of imprisonment, in addition to or in lieu of any other sanction
    that the court is authorized to impose; or

(b)     if the punishment for the offence includes a minimum
    term of imprisonment, in addition to any other sanction that the court is
    required or authorized to impose.

(2)     Except when the punishment for an offence includes a
    minimum fine or a fine is imposed in lieu of a forfeiture order, a court may
    fine an offender
under this section
only if the court is satisfied
    that the offender is able to pay the fine or discharge it under section 736. [Emphasis
    added.]

[94]

Section
    734(1) therefore provides the court with the authority to fine a person who is
    convicted of an offence. An organization, which includes a corporation such as
    the respondent, is expressly excluded from the ambit of s. 734(1).

[95]

Section
    734(2) provides that the court may fine an offender
under this section

    (emphasis added) only if satisfied of the offenders ability to pay. It is
    therefore clear from this language that s. 734(2) does not encompass an
    organization.

[96]

At
    para. 30 of his reasons, the sentencing judge relied on s. 734(2) for the
    proposition that the
Code
required the court to consider the
    offenders ability to pay.  In my view, this was an error.

[97]

Section
    735(1) of the
Code
governs fines imposed on organizations.  It is
    silent on ability to pay. Section 735 (1) provides:

(1)

An organization that is convicted of an offence is liable, in lieu of
    any punishment for that offence, to be fined in an amount, except where
    otherwise provided by law,

(a)     that is in the discretion of the court, where the
    offence is an indictable offence; or

(b)     not exceeding one hundred thousand dollars, where
    the offence is a summary conviction offence.

[98]

As
    such, an organizations ability to pay should not be treated as a prerequisite
    to the imposition of a fine.

[99]

Lastly,
    a fine levied on a corporation must be distinguished from one imposed on an
    individual.  In
R. v. Topp
, [2011] 3 S.C.R. 119, Fish J. described the
    legislative purpose of fines against individuals as being to prevent offenders
    from being fined amounts that they are truly unable to pay, and to
    correspondingly reduce the number of offenders who are incarcerated in default
    of payment.
[1]
This legislative purpose is inapplicable to corporations.

Section 718.21

[100]

Having
    determined that s. 734(2) is inapplicable, one must still ascertain whether
    ability to pay is a prerequisite under s. 718.21(d).

[101]

In sentencing a
    corporation, a court must consider the general sentencing principles found in ss.
    718, 718.1 and 718.2 as well as the specific sentencing principles applicable
    to an organization found in s. 718.21.

[102]

Subsection
    718.21(d) requires the court to consider: the impact that this sentence would
    have on the economic viability of the organization and the continued employment
    of its employees. Subsection 718.21(d) is but one item in a list of factors to
    be considered by the court when sentencing an organization.

[103]

Consideration of
    the impact on economic viability may encompass such matters as the importance
    of a corporation to a community or its value as a source of supply or as an
    industry participant. The second element of subsection (d) makes continued
    employment a factor to be considered. In the case of a corporation that is a
    significant employer, and whose viability is seriously threatened by the
    imposition of a fine, the quantum of the fine may be reasonably affected. In
    contrast, in the case of a corporation that carries on no or limited business
    and has no or few employees, the impact of a fine on the corporations economic
    viability may be of little consequence.

[104]

If appropriate,
    the prospect of bankruptcy should not be precluded.

[105]

The UK
    Sentencing Guidelines require the court to consider whether a fine will have
    the effect of putting the defendant out of business but go on to state that
    in some bad cases this may be an acceptable consequence. Consistent with this
    principle, in
R. v. Cotswold Geotechnical (Holdings) Ltd.
, [2011] EWCA
    Crim 1337, affg 2011 W.L. 2649504, the U.K. Court of Appeal upheld a fine of
    £385,000 for corporate manslaughter notwithstanding that the fine would force
    the company into liquidation. The sentencing judge in
Cotswold
, in
    holding that the impact of the fine on the companys financial state could not
    be the determinative factor, had stated that:

[a] fine must be fixed at a level that marks the gravity of
    the offence and sends out a clear message
that it is essential that
    health and safety guidance and good practice is strictly adhered to pursuant to
    the duty all employers have to take reasonable care to ensure the safety of
    their employees. [Emphasis added.]

[106]

Pursuant to s.
    178(1) of the
Bankruptcy and Insolvency Act
, R.S.C. 1985, c. B-3, an
    order of discharge does not release the bankrupt from any fine imposed by a
    court in respect of an offence.

[107]

In sentencing
    the respondent in this case, the sentencing judge stated:

I am of the view that imposing the penalty recommended by the
    Crown would likely result in the bankruptcy of the corporation and would
be
    in violation of the statutory requirements that I take into account the
    offenders ability to pay
. [Emphasis added.]

[108]

It is apparent
    from this passage that the sentencing judge considered himself precluded from
    imposing a fine that might result in the bankruptcy of the corporation. In my
    view, this was an error. The economic viability of a corporation is properly a
    factor to be considered but it is not determinative. Certainly it is not a
    condition precedent to the imposition of a fine nor does it necessarily dictate
    the quantum of the fine.

[109]

The sentencing
    judge erred in concluding that imposition of a penalty that would likely result
    in bankruptcy would be in violation of the statutory requirements. While
    bankruptcy may be considered, it is not necessarily preclusive.

[110]

The sentencing judge
    was correct in observing that the financial future of the respondent was
    impossible to predict with any degree of certainty given the outstanding
    litigation both by and against the respondent. To this, I would add that the
    heavily qualified and incomplete financial statements filed at the sentencing
    hearing constituted unreliable indicators of the respondents financial
    prognosis. In this case, the respondent had only two permanent employees. The
    minimal financial information that was produced showed no ongoing payment of
    any compensation to employees.  Corporate construction activity was evident in Formstructures,
    not in the respondent.  Any public interest in the continued viability of the
    respondent was not manifest.  The sentencing judge placed undue weight on the
    respondents ability to pay.

(3)

Manifestly Unfit
    Sentence

(a)

Positions of the Parties

[111]

The
    Crown submits that a fine of $200,000 fails to reflect the added degree of
    moral blameworthiness in a conviction for the offence of criminal negligence
    causing death.  Indeed, such a fine falls at the lower end of the appropriate
    sentencing range for
OHSA
violations involving fatalities. A $200,000
    fine ignores the gravity and circumstances of the offence and the serious
    impact on the victims. Furthermore, the sentence failed to send any message of
    deterrence or denunciation to other corporations and undermined the intent and
    effectiveness of the Bill C-45 amendments.

[112]

The respondent
    submits that the sentencing judge considered cases involving conduct that attracted
    higher fines. However, those cases involved more egregious conduct and larger
    corporations. In addition, the respondent submits that the sentence imposed was
    consistent with that rendered in
Transpavé
,
which involved a substantially larger company and a $100,000
    fine.

(b)

Discussion

[113]

In my view,
    quite apart from the errors identified above, the sentence of a fine of
    $200,000 was manifestly unfit.

[114]

The sentence
    imposed must be proportionate to the gravity of the offence and the degree of
    responsibility of the offender. Swartz, who pled guilty under the
OHSA
,
    received fines of $22,500, the upper maximum limit being $25,000. A fine of
    $200,000 was at the lower end of the
OHSA
cases involving fatalities. Here,
    the respondent was convicted of criminal negligence causing death. Six workers
    were involved, four of whom met their deaths. One worker was seriously and
    permanently injured. The victims were young and had families, some with young
    children. The respondent had been operating with the faulty staging materials
    for more than two months.

[115]

A sentence
    consisting of a fine of $200,000 fails to convey the need to deliver a message
    on the importance of worker safety. Indeed, some might treat such a fine as
    simply a cost of doing business. Workers employed by a corporation are entitled
    to expect higher standards of conduct than that exhibited by the respondent. 
    Denunciation and deterrence should have received greater emphasis.  They did
    not. The sentence was demonstrably unfit.

[116]

In any event,
    the sentencing judge, in applying the
OHSA
range of fines and in
    treating ability to pay as a statutory prerequisite, made material errors in
    principle that affected the sentence imposed. In the circumstances, it falls to
    this court to impose a fit and just sentence.

[117]

Dealing firstly
    with the factors to be considered under s.718.21, there was no evident
    advantage realized by the respondent as a result of the offence. The swing
    stage had been used for two months prior to the incident, however there was no
    evidence of planning or complicity. While the Crown did fail to prove evidence
    of concealment of assets beyond a reasonable doubt, the financial material describing
    the respondents current circumstances is inadequate. There are no audited
    financial statements and the statements that have been produced from three
    separate accounting firms are incomplete and qualified. That being said, it is
    reasonable to infer from the evidence filed that the respondent is not actively
    carrying on business. The respondent did plead guilty, thereby saving the time
    and cost associated with a trial and Swartz, himself, was fined $90,000 in
    respect of the
OHSA
convictions,
    in addition to a surcharge
. The respondent had no prior record and
    had not been sanctioned in the past.

[118]

The respondent
    was convicted of a very serious offence.   It is a different and more serious
    offence than those found under the
OHSA
. As mentioned, the site supervisors
    role should not serve to diminish the gravity of the offence.   The intent of
    Bill C-45 is to trigger responsibility by the corporation for the conduct and
    supervision of its representative.

[119]

The criminal
    negligence of Fazilov, for which the respondent is criminally liable, was
    extreme. Three times as many workers were on the swing stage when it collapsed
    than was usual practice.  In addition, three times as many workers were on the
    swing stage than there were lifelines available, and even then only one of the
    lifelines was properly engaged.

[120]

Having regard to
    the nature and gravity of the offence, the victims, the principles set forth in
    s. 718 and the specific factors described in 718.2(1), I am of the view that a
    fine $750,000 is a fit fine in the circumstances.

H.

Disposition

[121]

Accordingly, I
    would grant leave to appeal sentence, allow the appeal, and sentence the
    respondent to pay a fine in the amount of $750,000.

Released: September 4, 2013  MR

S.E.
    Pepall J.A.

I
    agree M. Rosenberg J.A.

I
    agree David Watt J.A.





[1]
In 1994, when s. 734(2) was introduced, the then Minister of Justice explained
    that nearly a third of the people liable to incarceration in provincial jails
    were in that situation because they did not pay fines: House of Common Debates,
    Vol. 133, 1
st
Sess., 35
th
Parl., September 20, 1994, at
    p. 582.


